Citation Nr: 0815365
Decision Date: 05/09/08	Archive Date: 06/26/08
      
DOCKET NO. 06-15 705                        DATE MAY 09 2008 
 
On appeal from the Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
THE ISSUES 

Entitlement to service connection for a heart disability. 

Entitlement to service connection for bilateral hearing loss disability. 

Entitlement to service connection for vertigo. 

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema. 

ATTORNEY FOR THE BOARD 

Tahirih S. Samadani, Associate Counsel 

INTRODUCTION 

The appellant served on active duty for training from March 1963 to September 1963. He also served in the National Guard until March 1968, during which time he had brief periods of active duty for training. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In April 2006, the appellant's Form 9 indicated that the appellant was not appealing the denial of his claim for service connection for a heart disability. In a second Form 9 filed in July 2007, the appellant stated that he was appealing all issues listed in the Statement of the Case, which included the appellant's heart disability. Although the second Form 9 was received after the expiration of the appeal period, the RO has determined that the appellant perfected an appeal on the heart issue as well. The Board will therefore address the heart issue in this decision. See Gonzalez-Morales, 16 Vet. App. 556 (2003). 

FINDINGS OF FACT 

1. Heart disability was not present in service and is not etiologically related to service. 

2. Vertigo was not present in service and is not etiologically related to service. 

3. Neither emphysema nor COPD was present in service and neither disorder is etiologically related to service. 

- 2 - 

CONCLUSIONS OF LAW 

1. A heart disability was not incurred in or aggravated by active duty for training. 38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007). 

2. Vertigo was not incurred in or aggravated by active duty for training. 38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007). 

3. Bilateral hearing loss disability was not incurred in or aggravated by active duty for training. 38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2007). 

4. COPD with emphysema was not incurred in or aggravated by active duty for training. 38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The appellant is seeking service connection for a heart disability, vertigo, hearing loss, and COPD with emphysema. The Board will initially discuss certain preliminary matters, and will then address the pertinent law and regulations and their application to the facts and evidence. 

II. The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2007), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and 

- 3 - 

any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA must also request that the appellant provide any evidence in the claimant's possession that pertains to the claim. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall ... take due account of the rule of prejudicial error")." [do at 121. However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process." Id. at 120. 

The timing requirement enunciated in Pelegrini applies equally to the effective-date element ofa service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the appellant was provided adequate VCAA notice in response to his service connection claims in a letter mailed in April 2005, prior to the initial adjudication of the claims. Although the appellant was not provided notice with respect to the disability-rating or effective-date element of the claims until March 2006, after the initial adjudication of the claims, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). As explained below, 

- 4 - 

the Board has determined that service connection is not warranted for any of the claimed disabilities. Consequently, no disability rating or effective date will be assigned. Therefore, the failure to provide earlier notice with respect to these elements of the claims is no more than harmless error. 

The record reflects that the appellant's service medical records have been obtained, as have post-service treatment records. The appellant argues that he was hospitalized during service for a respiratory condition and that the RO failed to obtain these records. The record reflects that the RO requested all service medical records. The service medical records associated with the claims folder appear to be complete. They show that the appellant was treated for an upper respiratory infection. The appellant has not identified any outstanding evidence that could be obtained to substantiate any of his claims. The Board is also unaware of any such evidence. 

The Board acknowledges that the appellant was not afforded a VA examination to determine the etiology of any his claimed disabilities and that a VA medical opinion concerning the etiology of his claimed disabilities has not been obtained. The Board has determined that VA has no obligation to provide such an examination or to obtain a medical opinion in this case because the evidence currently of record is sufficient to decide the claims and there is no reasonable possibility that such an examination or opinion would result in evidence to substantiate the claim. In this regard, the Board notes that service medical records do not show that the appellant was found to have a heart condition, emphysema, COPD, vertigo or hearing loss, there is no medica evidence of any of the claimed disabilities until many years after service, and there is no indication in any of the medical evidence that any of the claimed disabilities are related to service. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA. 

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the RO were insignificant and non-prejudicial to the appellant. 

- 5 - 

Accordingly, the Board will address the merits of the claims. 

II. Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training. 38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. §§ 3.6, 3.303. 

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

- 6 - 

III. Analysis 

Heart Disability 

The appellant claims that his current tortuous aorta is etiologically related to his emphysema and military service. Service medical records fail to show that the appellant was diagnosed with any type of chronic heart disability. The reports of the appellant's August 1963 discharge examination and his March 1968 examination for discharge from the National Guard show that his heart was found to be normal. 

The post-service medical evidence of record show that the appellant was diagnosed with tortuous aorta in January 2000, more than 30 years after service. There is also no medical nexus between the appellant's current heart disability and his military service. 

In essence, the evidence of a nexus between the current tortuous aorta and the appellant's military service is limited to the appellant's own statements. This is not competent evidence of the alleged nexus since laypersons, such as the appellant, are not qualified to render an opinion concerning diagnosis or medical causation. See Espiritu, 2 Vet. App. at 494. Accordingly, this claim must be denied. 

Vertigo and Hearing Loss 

The appellant claims that his vertigo and hearing loss are etiologically related to his military service. Service medical records are negative for evidence of a chronic ear disability. Although the appellant was treated for otitis media of his right ear in April 1963, the August 1963 and March 1968 discharge examinations showed that his ears and hearing were found to be normal on clinical evaluation. 

Post-service medical evidence of record show that the appellant was diagnosed with recurrent inner ear infections with dizziness in June 1998, more than 30 years after his last period of active duty for training. There is also no medical nexus between these claimed disabilities and his military service. 

- 7 - 

In essence, the evidence of a nexus between the current veritigo and hearing loss and the appellant's military service is limited to the appellant's own statements. This is not competent evidence of the alleged nexus since laypersons, such as the appellant, are not qualified to render an opinion concerning diagnosis or medical causation. See Espiritu, 2 Vet. App. at 494. Accordingly, this claim must be denied. 

COPD with Emphysema 

The appellant claims that his current emphysema and COPD are due to his exposure to fumes during his military service. Service medical records show that the appellant was hospitalized for an upper respiratory infection in April 1963. They do not show that he was found to have any pulmonary disorder. Moreover, his lungs were found to be normal on the discharge examinations in August 1963 and March 1968. 

The post-service medical evidence of record show that the appellant was diagnosed with COPD in January 2000, over 30 years after his last period of active duty for training. There is also no medical evidence of a nexus between the appellant's current lung disorders and his military service. 

In essence, the evidence of a nexus between the current lung disorders and the appellant's military service is limited to the appellant's own statements. This is not competent evidence of the alleged nexus since laypersons, such as the appellant, are not qualified to render an opinion concerning diagnosis or medical causation. See Espiritu, 2 Vet. App. at 494. Accordingly, this claim must be denied. 

(CONTINUED ON NEXT PAGE) 

- 8 - 

ORDER 

Entitlement to service connection for a heart disability is denied. 

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for vertigo is denied. 

Entitlement to service connection for COPD with emphysema is denied. 

Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals 

- 9 - 




